White, P. J.
In transferring a misdemeanor for trial from the District to the County Court, the statute requires that the district clerk “shall accompany each case with a certified copy of all the proceedings taken therein in the District Court.” Code Crim. Proc. art. 437.
. In the case before us a motion was made to quash the indictment because it was not properly and legally transferred. The district clerk’s certificate is identically the same as that given by the. clerk in McDonald’s case, 7 Texas Ct. App. 113, and which was held insufficient under the statute. In addition to the objections urged in McDonald’s case, the bill of exceptions taken to the overruling of the motion to quash shows that this case was not accompanied, in the certificate of transfer, with a copy of the proceedings in the District Court. Indeed, no certificate at all accompanied the filing of this case in the County Court, and none was filed in this case until after the motion to quash was on hearing before the court. On the authority of McDonald’s case, supra, the motion to quash, which was in the nature of a plea to the jurisdiction, should have been sustained, and the court erred in overruling it.
Another ground in the motion to quash was that the charge in the indictment was unintelligible. This charge was (omitting other portions not complained of) that appellant “ did then and there unlawfully sell one certain dring, to wit, one certain half glass full of spiritous liquors, to one D. W. Robinson, said drink of spiritous liquors not being then and there sold at a drug store,’’.etc. *116The objection is as to the spelling of the two words we have italicized. If any doubt arises on the meaning of the word dring, that doubt we apprehend will be entirely removed when the reader reaches that portion of the sentence,—said drink of spiritous liquors,” etc. But, if necessary, the word clring might and could be eliminated from the charge as surplusage and the charge still be sufficient, for it would then charge the selling of “ one certain half glass full of spiritous liquors.”
As to the spelling of the word spirituous, bad spelling will not vitiate an indictment; and, besides, as spelt the word is idem sonans.
For the error above indicated, the judgment is reversed and the cause remanded.

Reversed and remanded.